DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 09/10/2021.  In virtue of the communication:
Claims 83-106 are present in the instant application.
Claims 1-82 are canceled.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 09/10/2021 and 12/01/2021 have been considered by the examiner.

Examiner’s Statement of Reasons for Allowance
Claims 83-106 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an electronic connector for connecting with an electronic device, the electronic connector comprising: a device connection element for electronically and physically connecting to a corresponding port of the electronic device; a cable extending from the device connection element, a second connection element at an opposing end of the cable to the device connection element and electronically connected to the device connection element via the cable; an illumination circuit; a power input for receiving power from an external power source connectable to the device connection element, or to the second connection element, or to both, and for delivering power from the external power source to the illumination circuit; an on-board power source for supplying power to the illumination circuit; and wherein the illumination circuit comprises: at least one illumination source, and a controller comprising: one or more digital circuits configured to generate digital control signals for controlling operation of the illumination source(s), and one or more analogue circuits configured to generate analogue control signals for controlling operation of the illumination source(s), the controller being configured to: operate the illumination source(s) using digital control signals generated using the digital circuit(s) in an externally-powered mode of operation when the power input is receiving power from an external power source, and operate the illumination source(s) using analogue control signals generated using the analogue circuit(s) in an internally-powered mode of operation when the power input is not receiving power from an external power source and power is supplied to the illumination circuit via the on-board power source, and control a brightness of at least one of the illumination source(s) based on an ambient light brightness surrounding the connector, such that the brightness is reduced when the ambient light brightness reduces; wherein: in the externally-powered mode of operation, the controller operates the illumination source(s) using a digital pulse width modulated signal generated by the one or more digital circuits, and in the internally-powered mode of operation, the controller operates the illumination source(s) using a fading illumination signal generated by the analogue circuit(s), the fading illumination signal having a recursive current profile that oscillates between a maximum current value and a minimum current value, such that the illumination circuit draws a relatively lower average power in the internally-powered mode of operation than an average power drawn in the externally-powered mode of operation” and combination thereof, in the claim(s), i.e., claim 83, (claims 84-104 are allowed as being dependent on claim 83),
“… a method for facilitating connection of an electronic connector with an electronic device, the method comprising the steps of: activating an illumination source of the connector to illuminate a region surrounding the connector and improve visibility of the connector; and controlling a brightness of the illumination source based on an ambient light brightness to reduce the brightness of the illumination source when the ambient light brightness reduces; and operating the illumination source using digital pulse width modulated signals generated using digital circuit(s) in an externally-powered mode of operation when the electronic connector is receiving power from an external power source, and operating the illumination source using analogue fading illumination signals generated using analogue circuit(s) in an internally-powered mode of operation when the electronic connector is not receiving power from an external power source and power is supplied to the illumination source via an on-board power source of the electronic connector, the fading illumination signals having a recursive current profile that oscillates between a maximum current value and a minimum current value, and wherein a relatively lower average power is drawn by the illumination source in the internally-powered mode of operation than an average power drawn by the illumination source in the externally-powered mode of operation” and combination thereof, in the claim(s), i.e., claim 105, and
“… a computer readable medium having stored therein instructions executable by a processor of an electronic connector for performing the steps of: activating an illumination source of the connector to illuminate a region surrounding the connector and improve visibility of the connector; and operating the illumination source using digital pulse width modulated signals generated using digital circuit(s) in an externally-powered mode of operation when the electronic connector is receiving power from an external power source, and operating the illumination source using analogue fading illumination signals generated using analogue circuit(s) in an internally-powered mode of operation when the electronic connector is not receiving power from an external power source and power is supplied to the illumination source via an on-board power source of the electronic connector, the fading illumination signals having a recursive current profile that oscillates between a maximum current value and a minimum current value, and wherein a relatively lower average power is drawn by the illumination source in the internally-powered mode of operation than an average power drawn by the illumination source in the externally-powered mode of operation” and combination thereof, in the claim(s), i.e., claim 106, which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Fledderman (U.S. Patent 10,278,251 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844